Citation Nr: 1827548	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  05-39 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes mellitus with erectile dysfunction, hypertension, and gastroparesis rated as 20 percent disabling from January 28, 2003 to June 8, 2016, and 40 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 60 percent for atherosclerotic coronary vascular disease with ischemic myopathy (coronary artery disease (CAD)) from January 28, 2004 through May 9, 2016.  

3.  Entitlement to service connection for numbness of the fingers, forearm, and hands, claimed as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for numbness of the lips, claimed as secondary to service-connected diabetes mellitus. 

5.  Entitlement to service connection for a heart disorder other than CAD, claimed as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for a dental disability for compensation purposes. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to March 1967. 

This case has a complex history, leading to the granting of many of the Veteran's claims.  The Board will endeavor to provide final resolution to the remaining claims in a case that has been ongoing for many years.  In this regard, the Board apologies for the many delays in the adjudication of this case.  

These matters come before the Board of Veterans' Appeals (Board) from July 2004 and March 2016 rating decisions of the RO in Nashville, Tennessee, and Albuquerque, New Mexico.

In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

A February 2014 Board decision denied the Veteran's service connection claims.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court issued a decision in which it vacated the Board's February 2014 decision, reversed the Board's determination that the Veteran never set foot in the Republic of Vietnam, and remanded the matter for the Board to award service connection for diabetes mellitus and readjudicate the secondary service connection claims.

In a February 2016 decision, the Board granted service connection for diabetes mellitus and CAD.  It also remanded the Veteran's secondary service connection claims for additional development.  

A March 2016 rating decision effectuated the Board's grant of entitlement to service connection for those disabilities and assigned initial ratings for those disabilities.  The Veteran timely appealed the initial ratings assigned for his diabetes mellitus and CAD.  As those appeals are ripe for adjudication, they have been merged with the current appeal stream.  

With regard to the Veteran's claim for numbness of the lips, that issue was previously combined with the claim for numbness of the numbness of the fingers, forearm, and hands.  The Board has recharacterized the claim for numbness of the lips as a separate issue to better reflect the evidence of record.  

With regard to the Veteran's CAD, a December 2017 rating decision granted a 100 percent rating effective May 10, 2016.  

Accordingly, the Veteran's appeal with regard to that issue is moot as of that date but remains pending for the period.  

The Board notes that in February 2016, it also remanded the issues of entitlement to service connection for hypertension, impotence, stomach problems, foot problems (claimed as numbness), and glaucoma.  

A December 2017 rating decision granted service connection for glaucoma/cataracts, right and left lower extremity peripheral neuropathy, chronic kidney disease, hypertension, erectile dysfunction, and gastroparesis on a secondary basis to the Veteran's diabetes mellitus.  The Veteran's hypertension, erectile dysfunction, and gastroparesis were rated as noncompensable complications that were part of the diabetic process.  Separate compensable ratings were assigned for the Veteran's kidney disease, glaucoma/cataracts, and right and left lower extremity peripheral neuropathy.  The Veteran has not appealed the initial disability ratings assigned; thus, the Board does not have jurisdiction over these issues. 

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) was raised during the pendency of the appeal.  

The December 2017 rating decision granted entitlement to a TDIU, effective June 3, 2006, the day after the Veteran last worked.  

As such, the claim has been granted in full and is not before the Board as part and parcel of the present appeal.

Finally, notwithstanding the above, in December 2016 the Veteran filed a Notice of Disagreement with regard to the November 2016 rating decision.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged this Notice of Disagreement in a January 2017 letter to the Veteran and is currently processing these appeals.  As such, no action will be taken by the Board at this time, and these issues will be the subject of a later Board decision, if ultimately necessary, particularly in light of the TDIU finding. 


FINDINGS OF FACT

1.  For the period prior to June 9, 2016, the probative and competent evidence of record indicates the Veteran's diabetes mellitus with hypertension, erectile dysfunction, and gastroparesis required an oral hypoglycemic agent and/or insulin and a restricted diet, but not a regulation of his activities.

2.  For the period beginning June 9, 2016, the probative and competent evidence of record indicates the Veteran's diabetes mellitus with hypertension, erectile dysfunction, and gastroparesis required insulin, restricted diet, regulation of activities, and bi-monthly visits to the Veteran's diabetic care provider; the Veteran's diabetes mellitus was not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.

3.  For the period prior to May 10, 2016, the probative and competent evidence of record indicates that the Veteran's CAD was not manifested by chronic congestive heart failure, workload of 3 metabolic equivalent (MET) or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

4.  The probative and competent evidence of record indicates that the Veteran's right and left upper extremity neuropathy is at least as likely as not caused by his service-connected diabetes mellitus.

5.  The probative and competent evidence of record indicates that the Veteran has not had a lip disability during the pendency of the appeal. 

6.  The probative and competent evidence of record indicates that the Veteran's mitral regurgitation and tricuspid regurgitation are, at least in part, at least as likely as not caused by his service-connected CAD.

7.  The Veteran does not have a dental disability for which compensation can be authorized.

CONCLUSIONS OF LAW

1.  Prior to June 9, 2016, the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2.  Beginning June 9, 2016, the criteria for a 60 percent rating, but no higher, for diabetes mellitus have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

3.  Prior to May 10, 2016, the criteria for a rating in excess of 60 percent for CAD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

4.  The criteria for establishing service connection for right and left upper extremity neuropathy have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

5.  The criteria for establishing service connection for a lip disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

6.  The criteria for establishing service connection for mitral regurgitation and tricuspid regurgitation have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

7.  The criteria for establishing service connection for dental disability for VA compensation purposes have not been met.  38 U.S.C. §§ 1110, 1712, 5107 (2012); 38 C.F.R. § § 3.303, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  
Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions   as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Initial Rating for Diabetes Mellitus

The Veteran's diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017), which provides a 20 percent rating for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

The Court has defined the "regulation of activities" as the "avoidance of strenuous occupational and recreational activities," and concluded that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2017).  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

The Board notes that the rating criteria for Diagnostic Code 7913 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and' in a statutory provision means that all of the listed conditions must be met). 

A January 2004 treatment record from Dr. Lum notes that the Veteran probably experienced some episodes of hyperglycemia and that he was advised to more closely monitor his diet.  A June 2004 treatment record from Dr. Lum indicates that the Veteran was advised to start walking and cut down on his food intake.  

An October 2004 lab report from Texas Cardiac Center indicates that the Veteran was advised to diet and exercise.  

In a December 2005 statement Dr. Lum stated that the Veteran's diabetes required insulin and restricted diet or oral hypoglycemic agent and restricted diet.  He did not check the box indicating that it required any regulation of activities. 

A January 2007 treatment record from Dr. Lum indicates that the Veteran declined insulin therapy in lieu of trying to obtain better diabetic control by following his diabetic diet more closely and beginning a walking program.  

An October 2007 treatment record from Dr. Lum indicates that the Veteran's diabetes was not very well controlled but he had only infrequent hypoglycemic reactions.  

A December 2007 treatment record from Texas Cardiac Center indicates that the Veteran was advised to increase his activities and continue to exercise in order to gain better diabetic control.  

A January 2008 treatment record from Dr. Lum notes that the Veteran had infrequent hypoglycemic reactions and was adhering to his diet and exercise recommendations. 

A September 2008 treatment record from Dr. Lum notes the Veteran was not compliant with his diabetic diet, was compliant with his exercise program, and had infrequent hypoglycemic reactions.

A June 2010 treatment record from Dr. Layman indicates that the Veteran was advised to begin insulin therapy but he continued to decline to do so, opting instead for diet and exercise.  An August 2010 treatment record from Dr. Layman indicates that the Veteran was started on long acting insulin and advised to exercise. 

In a June 9, 2016 letter Dr. Layman stated that the Veteran should avoid strenuous or vigorous activities to prevent hypoglycemic episodes.  

The Veteran was provided a VA diabetes examination in October 2016.  The examiner noted that the Veteran's diabetes was treated with oral hypoglycemic agents, more than one insulin injection per day, and a restricted diet.  The examiner opined that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  It was noted that the Veteran experienced fewer than two episodes of ketoacidosis per month and twice monthly visits to his diabetic care provider for episodes of hypoglycemia, but had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions or progressive unintentional weight loss and loss of strength.  With regard to functional impact, the examiner opined that the Veteran experienced 2-4 hypoglycemic episodes per month.  

Based on this evidence, the Board finds that the Veteran's diabetes did not require regulation of activities any time before June 9, 2016; thus, a rating in excess of 20 percent is not warranted.  Specifically, the evidence prior to June 9, 2016 repeatedly indicates that the Veteran was advised to increase his activities and continue to exercise to gain better diabetic control.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating, but no higher, is warranted from June 9, 2016.  Specifically, in a June 9, 2016 letter Dr. Layman stated that the Veteran should avoid strenuous or vigorous activities to prevent hypoglycemic episodes.  

Additionally, the October 2016 VA diabetes examination report indicates that the Veteran did not require a regulation of activities but required twice monthly visits to his diabetic care provider for episodes of hypoglycemia.  The Board acknowledges the conflicting medical opinions regarding whether the Veteran's diabetes requires medically required restriction of activities.  Accordingly, the Board will afford the Veteran the benefit of the doubt and find that regulation of activities has been medically required since June 9, 2016.  Thus, in light of the Veteran's need for regulated activities, his bi-monthly diabetic care provider visits to manage his hypoglycemic reactions, and his non-compensable diabetic complications the Board finds a 60 percent rating is warranted since June 9, 2016.  

Nevertheless, the evidence does not indicate that a 100 percent rating has been warranted at any time since June 9, 2016.  Specifically, the October 2016 VA examination report indicates that the Veteran has not experienced episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  

As previously noted, the Veteran's peripheral neuropathy, glaucoma / cataracts, chronic kidney disease, hypertension, erectile dysfunction, and gastroparesis are secondary to his diabetes.  As instructed in the first note accompanying Diagnostic Code 7913, the RO has provided separate compensable ratings for the peripheral neuropathy, glaucoma / cataracts, chronic kidney disease, and has rated the erectile dysfunction, hypertension, and gastroparesis as noncompensable complications that are part of the diabetic disease process.  There is no evidence of additional diabetic complications that warrant a separate rating.  

In sum, a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, hypertension, and gastroparesis is not warranted for the period prior to June 9, 2016.  A 60 percent rating, but no higher, is warrant beginning June 9, 2016.  

Increased Initial Rating for CAD

The Veteran's CAD is rated 38 C.F.R. § 4.104 (2017), which provides a 100 percent for three months following hospital admission for surgery.  Thereafter, in relevant part, coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2017).

A March 2004 treatment record from Texas Cardiac Center indicates that the Veteran had an ejection fraction of 30%.  It was noted that he had undergone a bypass in 2001 but currently did not have any angina and was fairly asymptomatic aside from some intermittent lightheadedness. 

An October 2004 Texas Cardiac Center echocardiogram report indicates that the Veteran's left ventricular ejection fraction was depressed at 35%.

A January 2005 treatment record from Texas Cardiac Center indicates that the Veteran's ejection fraction had improved from 35% to 42%.

A June 2005 treatment record from Dr. Lum notes that the Veteran had some cardiomyopathy with an ejection fraction of 45%.  He denied any weakness or fatigue. 

A March 2006 treatment record from Texas Cardiac Center indicates that the Veteran's last coronary bypass surgery was in December 2001 and that his current ejection fraction was in the neighborhood of 30%.  

An August 2006 echocardiogram report from Texas Cardiac Center indicates that the Veteran's overall left ventricular ejection fraction was 50%.  It also noted that he was doing well and not experiencing any changes in his symptoms. 

A December 2007 echocardiogram from Texas Cardiac Center indicates that the Veteran had an ejection fraction of 50% with mild increase in left ventricular size, which was assessed as low-normal.  A corresponding treatment record noted that the Veteran denied chest pain and noted that after averaging the beats following identification over the left ventricle and viewing the images of the right anterior oblique view, the Veteran's ejection fraction was calculated to be 36%.

A June 2008 record from Texas Cardiac Center indicates that the Veteran's most recent echocardiogram showed low normal ejection fraction of 50%.

A February 2009 treatment record from Texas Cardiac Center indicates that the Veteran's ejection fraction was 50-55%.  It was further noted that while he had mild mitral regurgitation and mild aortic insufficiency, neither were audible upon examination.  The Veteran denied any CAD symptoms at present. 

Treatment records from Dr. Layman dated in February 2009, October 2009, and February 2010 indicate that the Veteran denied dizziness, shortness of breath, wheezing, coughing, chest pain, or dyspnea on exertion.  

An April 2010 record from Texas Cardiac Center indicates that the Veteran had an ejection fraction of 37% and was assessed as stable. 

Treatment records from Dr. Layman dated in July 2010 and August 2010 indicate that the Veteran denied dizziness, shortness of breath, wheezing, coughing, chest pain, or dyspnea on exertion.  

An August 2010 treatment record from Dr. Layman indicates that the Veteran denied any chest pain or dyspnea with moderate exertion.  

A November 2010 treatment record from Texas Cardiac Center indicates that the Veteran denied any chest pain or shortness of breath, but endorsed an occasional dry cough.  It also noted that his last thallium stress test was performed in October 2009 at which time his ejection fraction was calculated to be 37%.  An echocardiogram performed on November 8, 2010 indicated that the Veteran's ejection fraction had increased to 45%, which was good for the Veteran.

A May 2016 heart conditions examination report indicates that the Veteran did not have congestive heart failure, but had a history of a coronary artery bypass surgery in 2001.  The Veteran denied any hospitalization for his CAD subsequent to his 2001 surgery.  An interview based MET test indicated that, due to a combination of conditions, the Veteran's workload would be limited to between 1-3 METs.  The examiner opined that the Veteran's cardiac condition alone would result in a workload greater than 3 but less than 5.  A May 10, 2016 echocardiogram performed in conjunction with the examination revealed a left ventricular ejection fraction of 30-35% with mild mitral regurgitation and mild to moderate aortic insufficiency.  The report noted that the study was technically limited secondary to poor acoustic windows.  

In a May 10, 2016 addendum the examiner indicated that exercise stress testing was not required because it would pose a significant health risk.  The Veteran reported symptoms including dyspnea, fatigue, and angina.  The examiner indicated that the Veteran's ejection fraction was a better reflection of his current cardiac functional status because his other medical problems, including musculoskeletal issues, negatively affected his METs. 

Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 60 percent for CAD at any time prior to May 10, 2016.  During this period, the weight of probative evidence indicates that the Veteran's CAD was not manifested by chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Board acknowledges that isolated treatment records dated within the pendency of the appeal list "CHF" or congestive heart failure as a prior illness or known diagnosis.  Nevertheless, the other evidence of record and the treatment records themselves indicate this was a historical diagnosis from prior to the grant of service connection.  Additionally, assuming arguendo that the reference could be construed as having occurred within the pendency of the appeal, the records do not indicate whether the Veteran experienced acute or chronic congestive heart failure.  In this regard, neither the Veteran nor his representative asserted that the Veteran had chronic congestive heart failure prior to May 10, 2016 nor does the medical evidence so indicate or suggest.  On the contrary, the same May 2008 treatment record noting "CHF" as prior illness also indicated that the Veteran denied chest pain, rapid or irregular heartbeat, swelling in his legs, and shortness of breath.  Accordingly, the isolated and historical references to CHF do not warrant a 100 percent rating prior to May 10, 2016.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55-57.

Legal Criteria for Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2017); see also Walker v. Shinseki, 708 F.3d 1110, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012), 38 C.F.R. § 3.303 (2017).  Generally, in order to prove service connection on a direct basis, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017). 

Service Connection for Numbness of the Upper Extremities

The Veteran asserts that he has numbness of the right and left upper extremities that is related to his service-connected diabetes mellitus.  

There is conflicting medical evidence regarding whether the Veteran has an upper extremity disability characterized by numbness.  Specifically, private treatment records from Texas Cardiac Center, Dr. Layman, and Dr. Lum indicate that the Veteran has experienced intermittent tingling and numbness in his hands and fingers.  Additionally, a treatment record from Dr. Layman indicates that the Veteran had neuropathy though it does not specify the location affected by the neuropathy and a May 2016 VA examination report indicates that the Veteran has peripheral neuropathy of the right and left upper extremities.  In contrast, a February 2017 VA examiner found that the Veteran did not have upper extremity peripheral neuropathy.  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran is diagnosed with upper extremity neuropathy.  

Accordingly, the claim turns on whether there is a nexus between the Veteran's neuropathy and his service-connected diabetes mellitus.  The record also contains conflicting medical opinions on this matter.  

A May 2016 VA diabetic sensory Motor Peripheral Neuropathy examination report indicates that the Veteran reported progressive weakness of the upper extremities as well as numbness in his right wrist and hand.  Upon upper extremity examination, muscle strength, deep tendon reflex, light touch, and cold sensation testing were within normal limits.  The Veteran had decreased vibration sensation in the right and left extremities.  An electromyography (EMG) test was not performed.  The examiner opined that the Veteran had upper extremity diabetic peripheral neuropathy impacting the bilateral median and ulnar nerves.  The examiner opined that the Veteran's upper extremity neuropathy was at least as likely as not due to or the result of the Veteran's diabetes.  The examiner explained neuropathy was a known long-term complication of poorly controlled diabetes that resulted from metabolic factors, such as high blood glucose, long duration of diabetes, abnormal blood fat levels, and neurovascular factors, that causes damage to the blood vessels that carry oxygen and nutrients to the nerves. 

An addendum opinion regarding the Veteran's upper extremity peripheral neuropathy was obtained in October 2017.  The clinician noted that two prior examinations found evidence of neuropathy, while a third examination did not reveal any evidence of neuropathy.  On that basis, the clinician opined that the likelihood of the existence of any upper extremity neuropathy was 50 percent.  The clinician noted that the examiner who diagnosed the Veteran's neuropathy gave a history which was not consistent with diabetic peripheral neuropathy.  Therefore, the clinician concluded that if neuropathy was present, the likelihood was approximately 50 percent that it was due to the Veteran's diabetes.  

The clinician then opined that, based on the above findings, the likelihood that that the Veteran had neuropathy due to his diabetes was ".5 x .5 =.25 or 25%."

After reviewing the evidence, the Board finds that the Veteran's upper extremity neuropathy is at least as likely as not causally related to his diabetes.  The Board affords greater weight to the May 2016 VA examiner's positive opinion than it does to the October 2017 VA negative opinion.  Specifically, the May 2016 opinion was rendered after personally examining the Veteran and was accompanied by a detailed rationale that was consistent with the evidence of record.  In contrast, the negative opinion appears to have been based solely on irrelevant statistical analysis rather than a comprehensive analysis based on a review of the claims file and an in person examination of the Veteran.  As such, it is afforded little probative weight. 
In light of the above and resolving reasonable doubt in favor of the Veteran, service connection for neuropathy of the right and left upper extremities as secondary to diabetes mellitus is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

Service Connection for Numbness of the Lips

The Veteran asserts that he has numbness of the lips that is related to his service-connected diabetes mellitus.  

The Veteran was provided a VA dental and oral conditions examination in May 2016.  After reviewing of the claims file and an in person examination of the Veteran, the examiner indicated that the Veteran did not have an oral or dental condition aside from periodontal disease.  The examiner further noted that the Veteran did not have any disfiguring scars, anatomical loss of, or injury to the lips.  

The Veteran was provided VA peripheral neuropathy examinations in May 2016 and February 2017 to determine whether the Veteran had neuropathy secondary to his diabetes.  Both examination reports were silent for any reports of or diagnosis related to neuropathy of the lips.  

Likewise private treatment records are also silent for any diagnosis related to the Veteran's reported numbness of the lips or mouth.  To the contrary, private and VA treatment records consistently indicate that the Veteran's mouth was fine or benign and an October 2016 treatment record from Dr. Layman expressly indicated that the Veteran lips were normal. 

The Veteran, as a lay person, is competent to report what he has experienced, including lip numbness.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, the record shows that the Veteran has not been diagnosed with a lip disability.  Whether the Veteran has a lip disability is a complex medical question.  Accordingly, appropriate medical expertise is required to make this determination.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to diagnose a neurological lip disability.  See 38 C.F.R. § 3.159(a)(1)(2017).  While the Veteran is competent to report what he experienced, the medical evidence demonstrates that he does not have a lip disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the Board affords more weight to the medical evidence of record, including the May 2016 VA examiner's finding that the Veteran did not have a lip disability and the October 2016 treatment record from Dr. Layman expressly noting that the Veteran's lips were normal, than it does to the Veteran's assertions that he does have a lip disability.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110 (2012).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, in the absence of competent evidence showing a current lip diagnosis, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for numbness of the lips is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55-57.

Service Connection for a Heart Condition other than CAD

The Veteran asserts that he has a heart disability, other than his service-connected CAD, which is related to his service-connected diabetes mellitus.  

The Veteran was provided a VA heart conditions examination in October 2016.  The examiner indicated that in addition to his service-connected CAD, the Veteran had mitral, tricuspid, and aortic valve impairment.  The examiner stated that he was unable to provide the etiology of the Veteran's heart value conditions as they could be due to myocardial infarction, infections, or congenital causes. 

In an October 2017 addendum opinion, a VA physician noted that the Veteran had mild mitral regurgitation and mild tricuspid regurgitation.  The physician opined that the Veteran's mitral regurgitation and tricuspid regurgitation were not caused by or aggravated by the Veteran's service-connected diabetes.  He went on to note that the most likely causes of the conditions were fibroelastic deficiency disease, mitral annular calcification, or abnormalities from the Veteran's CAD.  

The physician stated that medical literature from UpToDate indicates that clinical manifestations and diagnosis of chronic mitral regurgitation may be due to a primary abnormality of one or more components of the valve apparatus or secondary to another cardiac disease, such as coronary heart disease or a cardiomyopathy.  The physician noted that mitral regurgitation in patients with coronary disease most often was due to a regional wall motion abnormality that distorted the mitral value apparatus and resulted in inadequate leaflet closure.  

After reviewing the evidence, the Board finds that the Veteran's mitral and tricuspid regurgitation is at least as likely as not causally related to his service-connected CAD.  Thus, service connection for mitral regurgitation and tricuspid regurgitation as secondary to service-connected CAD is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

Service Connection for Dental Problems for Compensation Purposes

The Veteran asserts that he has a dental disability secondary to his service-connected diabetes mellitus.  Specifically, the Veteran notes that his gums recede from his teeth.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2017), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not for periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 17.161 (2017).  

The Veteran was provided a VA dental conditions examination in May 2016.  The examiner noted that the Veteran did not have an oral or dental condition aside from moderate generalized periodontal disease.  Specifically, the examiner noted that the Veteran did not have anatomical loss or bony injury to the mandible, maxilla, teeth; anatomical loss or injury of the mouth, lips, or tongue; osteomyelitis, osteoradionecrosis, bisphosphonate of the jaw; or oral or dental tumors or neoplasms.  The examiner also noted that imaging studies of the teeth, mandible, and maxilla indicated no apparent pathology.  

While the Board acknowledges that the Veteran has generalized periodontal disease, periodontal disease is not considered a dental disorder for which VA compensation benefits are payable; therefore, the claim must be denied as a matter of law.  If the Veteran wishes to claim service connection for dental disability for purposes of potentially receiving dental treatment, he should address this claim to his local VA Medical Center.  See, e.g., 38 C.F.R. § 17.161 (2017).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  With regard to the increased rating claims, those appeals arise from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that section 5103(a) notice is no longer required after service-connection is awarded).  With regard to the service connection claims, VA's duty to notify was satisfied by February 2004 and September 2016 letters.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, social security administration records, service personnel records, post-service treatment records, and VA examination reports.  

The Board also finds there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded VA examinations in May 2016, October 2016, and February 2017.  An addendum opinion was obtained in October 2017.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review of the claims may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

For the period prior to June 9, 2016, entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

For the period beginning June 9, 2016, entitlement to a 60 percent rating, but no higher, for diabetes mellitus is granted. 

For the period prior to May 9, 2016, entitlement to a rating in excess of 60 percent for CAD is denied.

Entitlement to service connection for right and left upper extremity neuropathy as secondary service-connected diabetes mellitus is granted.

Entitlement to service connection for a lip disability is denied.  

Entitlement to service connection for mitral regurgitation and tricuspid regurgitation as secondary service-connected CAD is granted.

Entitlement to service connection for dental disability, including periodontal disease, for VA compensation purposes is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


